02-11-352,353-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NOS. 02-11-00352-CR
NOS. 02-11-00353-CR
 
 



Tiffany Foster


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 396th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Tiffany Foster attempts to appeal her adjudication for robbery in trial court
cause number 1210157W and her conviction for aggravated robbery in trial court
number 1221222D.  The trial court sentenced Appellant to five years’ confinement
in each case in accordance with Appellant’s plea bargain agreements with the
State.  Appellant filed pro se notices of appeal on August 16, 2011.  On August
22, 2011, Appellant’s trial counsel filed a motion to withdraw as attorney of
record on appeal, stating that Appellant’s notices of appeal were filed pro se
and that he had not been retained to represent Appellant on appeal.
Concerned
that we did not have jurisdiction over these appeals, we sent a letter to
Appellant and her retained counsel requesting a response by August 29, 2011,
showing grounds for continuing the appeals.  Other than the motion to withdraw
filed by Appellant’s trial counsel, we have not received a response to our
letter.
The
trial court’s certifications of Appellant’s right of appeal respectively state
that this “is a plea-bargain case, and the defendant has NO right of appeal” and
that “the defendant has waived the right of appeal.”  The Texas Rules of
Appellate Procedure are clear that in a plea bargain case, an appellant may appeal
only those matters that were raised by written motion filed and ruled on before
trial or after getting the trial court’s permission to appeal.  Tex. R. App. P.
25.2(a)(2).  Accordingly, we grant the motion to withdraw filed by Appellant’s
trial counsel, and we dismiss the appeals for want of jurisdiction.  See
Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 6, 2011




 




[1]See Tex. R. App. P. 47.4.